Citation Nr: 0901445	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  05-34 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Pittsburgh, Pennsylvania 
(RO).

In his October 2005 substantive appeal, the veteran indicated 
that he desired a hearing before the Board in Washington, 
D.C.  However, in May 2006, the veteran wrote to the Board 
and requested that his hearing be cancelled.  To that end, 
the veteran's representative stated in a June 2006 letter 
that the veteran wished to withdraw his claim.  However, it 
appears that the June 2006 request to withdraw the veteran's 
claim was in error, because the remainder of the evidence of 
record does not reflect that the veteran wished to withdraw 
anything but his request for a hearing.  Accordingly, 
adjudication of the veteran's appeal may proceed.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

Review of the claims file reveals that from at least May 2001 
to September 2004, the veteran received outpatient treatment 
for his post-traumatic stress disorder (PTSD) on a monthly 
basis.  However, the most recent VA treatment records 
pertaining to the veteran's PTSD are dated in September 2004, 
and there is no indication in the record that the veteran's 
VA outpatient treatment ended then or at any point following 
that month.  The veteran's claim for increase was received in 
March 2004; if adjudication were to proceed, it would lack 
the benefit of review of the VA treatment records for the 
majority of the appeal period.  Thus, VA outpatient treatment 
records dated from September 2004 to the present must be 
obtained.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

Additionally, VA has the authority to schedule a compensation 
and pension examination when such is deemed to be necessary, 
and the veteran has an obligation to report for that 
examination.  Pursuant to 38 C.F.R. § 3.327(a) (2008), 
examinations will be requested whenever VA determines, as in 
this case, that there is a need to verify the severity of a 
disability.  See also 38 C.F.R. § 3.159 (2008).  Indeed, the 
veteran's most recent VA PTSD examination was conducted in 
July 2004, approximately 4 1/2 years ago, but only 4 months 
subsequent to his claim for increase; thus, it is not likely 
that such an examination report reflects the current severity 
of the veteran's PSTD symptomatology.  The Court of Appeals 
for Veterans Claims has held that the "fulfillment of the 
statutory duty to assist . . . includes the conduct of a 
thorough and contemporaneous medical examination. . . ."  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Accordingly, a medical examination is in order to determine 
the current severity of the veteran's PTSD.  38 C.F.R. § 
3.159(c) (4) (i); see Palczewski v. Nicholson, 21 Vet. App. 
174, 181 (2008).

Accordingly, the appeal is remanded for the following action:

1.  Copies of all VA outpatient 
psychiatric treatment records from 
September 2004 to the present must be 
obtained and associated with the claims 
file.  All attempts to secure this 
evidence must be documented in the 
claims file by the RO.  If, after 
making reasonable efforts to obtain 
named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  
The veteran must then be given an 
opportunity to respond.

2.  The veteran must be afforded the 
appropriate VA examination to determine 
the current severity of his service-
connected PTSD.  The claims file and a 
copy of this Remand must be made 
available to and reviewed by the 
examiner.  The examiner must provide 
accurate and fully descriptive 
assessments of all psychiatric 
symptoms.  The examiner must comment 
upon the presence or absence, and the 
frequency or severity of the following 
symptoms due to PTSD: depressed mood; 
anxiety; suspiciousness; panic attacks; 
sleep impairment; memory loss; 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
difficulty in understanding complex 
commands; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation or mood; suicidal ideation; 
obsessional rituals which interfere 
with routine activities; intermittently 
illogical, obscure, or irrelevant 
speech; impaired impulse control; 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances; impairment in thought 
processes or communication; delusions 
or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living; and 
disorientation to time or place.  The 
examiner must also enter a complete 
multiaxial evaluation, and assign a 
Global Assessment of Functioning (GAF) 
score, together with an explanation of 
what the score represents in terms of 
the veteran's psychological, social, 
and occupational functioning.  A 
complete 


rationale for all opinions must be 
provided.  The report prepared must be 
typed.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2008).  In the event 
that the veteran does not report for 
the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After the development requested has 
been completed, the RO must review the 
claims file to ensure that the 
directives of this Remand have been 
complied with.  If any deficiencies are 
found, the RO must implement corrective 
procedures at once.

5.  When the above development has been 
completed, the issue of entitlement to 
an evaluation greater than 50 percent 
for PTSD must be readjudicated.  If the 
issue on appeal remains denied, an 
additional supplemental statement of 
the case must be provided to the 
veteran and his attorney.  After the 
veteran and his attorney have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




